PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson, Wilken, A.
Application No. 16/449,775
Filed: 24 Jun 2019
For: SPORTS WAVE BAG AND ITS USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 19, 2021, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

A review of the file record shows the petitioner filed a petition under 37 CFR 1.137(a) on October 19, 2021. However, since the petition filed on December 15, 2021, was filed as an ePetition, via the EFS-Web, and granted by the Office the same day, the petition filed on October 19, 2021, is unnecessary. 

In view of the above, the petition fee of $525.00 and payment of the issue fee of $300.00 filed on October 18, 2021, is unnecessary and has been credited back to the credit card. 

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions